        Case 3:21-cv-14460 Document 1 Filed 08/01/21 Page 1 of 22 PageID: 1




                         UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY
------------------------------------------------------------------------x
 Moshe Goldberg,

                            Plaintiff,                                      C.A. No.: 3:21-cv-14460




          -against-                                                         DEMAND FOR JURY TRIAL

 Transunion, LLC,
 Experian Information Solutions, Inc.,
 Barclays Bank Delaware,
 American Express Company,

                            Defendant(s).
------------------------------------------------------------------------x

                                                COMPLAINT
        Plaintiff Moshe Goldberg ("Plaintiff"), by and through his attorneys, and as for his

Complaint against Defendant Transunion, LLC (“Transunion”), Defendant Experian Information

Solutions, Inc (“Experian”), Defendant Barclays Bank Delaware (“Barclays”) and Defendant

American Express Company (“Amex”) respectfully sets forth, complains, and alleges, upon

information and belief, the following:

                                      JURISDICTION AND VENUE

    1. The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1367, as well as 15

        U.S.C. § 1681p et seq.

    2. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2), being that the

        acts and transactions occurred here, Plaintiff resides here, and Defendant transacts

        business here.
   Case 3:21-cv-14460 Document 1 Filed 08/01/21 Page 2 of 22 PageID: 2




3. Plaintiff brings this action for damages arising from the Defendant's violations of 15

   U.S.C. § 1681 et seq., commonly known as the Fair Credit Reporting Act (“FCRA”).

                                        PARTIES

4. Plaintiff is a resident of the State of New Jersey, County of Ocean.


5. At all times material hereto, Plaintiff was a “consumer” as said term is defined under 15

   U.S.C. § 1681a(c).


6. Defendant Transunion, LLC is a consumer reporting agency as defined by 15 U.S.C.

   § 1681a(f) and conducts substantial and regular business activities in this judicial district.

   Defendant Transunion is a Delaware corporation registered to do business in the State of

   New Jersey, and may be served with process upon the Prentice-Hall Corporation System,

   its registered agent for service of process at 830 Bear Tavern Road, West Trenton, New

   Jersey 08628


7. At all times material here to Transunion is a consumer reporting agency regularly

   engaged in the business of assembling, evaluating and disbursing information concerning

   consumers for the purpose of furnishing consumer reports, as said term is defined under

   15 U.S.C. § 1681(d) to third parties.

8. At all times material hereto, Transunion disbursed such consumer reports to third parties

   under a contract for monetary compensation.


9. Defendant Experian Information Solutions, Inc., is a consumer reporting agency as

   defined by 15 U.S.C. § 1681a(f) and conducts substantial and regular business activities

   in this judicial district. Defendant Experian is an Ohio corporation registered to do

   business in the State of New Jersey, and may be served with process upon the CT
   Case 3:21-cv-14460 Document 1 Filed 08/01/21 Page 3 of 22 PageID: 3




   Corporation System, its registered agent for service of process at 820 Bear Tavern Road,

   West Trenton, New Jersey 08628.


10. At all times material here to Experian is a consumer reporting agency regularly engaged

   in the business of assembling, evaluating and disbursing information concerning

   consumers for the purpose of furnishing consumer reports, as said term is defined under

   15 U.S.C. § 1681(d) to third parties.

11. At all times material hereto, Experian disbursed such consumer reports to third parties

   under a contract for monetary compensation.

12. Defendant Barclays Bank Delaware is a person who furnishes information to consumer

   reporting agencies under 15 U.S.C. § 1681s-2 and may be served with process at 125 S.

   West Street, Wilmington, DE 19801.

13. Defendant American Express Company is a person who furnishes information to

   consumer reporting agencies under 15 U.S.C. § 1681s-2 with an address for service c/o

   the CT Corporation System, 820 Bear Tavern Road, West Trenton, New Jersey 08628.

                             FACTUAL ALLEGATIONS

14. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

   though fully stated herein with the same force and effect as if the same were set forth at

   length herein.

                             Barclays Dispute and Violation

15. On information and belief, on a date better known to Defendant Transunion, Transunion

   prepared and issued credit reports concerning the Plaintiff that included inaccurate and

   misleading information relating to his Barclays account.
   Case 3:21-cv-14460 Document 1 Filed 08/01/21 Page 4 of 22 PageID: 4




16. The inaccurate information furnished by Defendant Barclays and published by

   Transunion is inaccurate since the account contains an incorrect current pay status of “90-

   119 days late.”

17. Upon information and belief, the Plaintiff has paid this account.

18. Despite this payment, and the fact that the Plaintiff no longer had an obligation to

   Barclays, Transunion continues to report that the Plaintiff’s payment status as “90-119

   says late.”

19. The pay status is of significance. This field is specifically designed to be understood as

   the current status of the account. As such credit scoring algorithms take this data field

   into account when generating a credit score, and when it is showing this negative status,

   it would cause a lower credit score to be generated than a closed status.

20. In almost all instances creditors make their credit lending decisions based on these

   automatically generated credit scores.

21. For this reason, it is not appropriate to state that when the report as read as a whole

   contains enough information as to not harm the consumer, since the harm to the credit

   score is happening automatically with this false information.

22. Transunion has been reporting this inaccurate information through the issuance of false

   and inaccurate credit information and consumer reports that it has disseminated to various

   persons and credit grantors, both known and unknown.

23. Plaintiff notified Transunion that he disputed the accuracy of the information Transunion

   was reporting on or around May 7, 2020.

24. It is believed and therefore averred that Transunion notified Defendant Barclays of the

   Plaintiff’s dispute.
   Case 3:21-cv-14460 Document 1 Filed 08/01/21 Page 5 of 22 PageID: 5




25. Upon receipt of the dispute of the account from the Plaintiff by Transunion, Barclays

   failed to conduct a reasonable investigation and continued to report false and inaccurate

   adverse information on the consumer report of the Plaintiff with respect to the disputed

   account.

26. Had Barclays done a reasonable investigation of the Plaintiff’s dispute, it would have

   been revealed to Barclays that the current payment status was improperly listed as past

   due.

27. Despite the dispute by the Plaintiff that the information on his consumer report was

   inaccurate with respect to the disputed account, Transunion did not timely evaluate or

   consider any of the information, claims, or evidence of the Plaintiff and did not timely

   make an attempt to substantially reasonably verify that the derogatory information

   concerning the disputed account was inaccurate.

28. Transunion violated 15 U.S. Code § 1681i (a)(1)(A) by failing to conduct a reasonable

   investigation since it failed to delete or correct the disputed trade line within 30 days of

   receiving Plaintiff’s dispute letter.

29. Had Transunion done a reasonable investigation of the Plaintiff’s dispute, it would have

   been revealed to Transunion that the payment status was improperly listed.

30. Notwithstanding Plaintiff’s efforts, Defendants continued to publish and disseminate such

   inaccurate information to other third parties, persons, entities and credit grantors, as

   evidenced by the inquiries on the Plaintiff’s credit report in the form of hard and soft

   pulls.

31. As a result of Defendant’s failure to comply with the FCRA, the Plaintiff suffered

   concrete harm in the form of loss of credit, loss of ability to purchase and benefit from
   Case 3:21-cv-14460 Document 1 Filed 08/01/21 Page 6 of 22 PageID: 6




   credit, a chilling effect on applications for future credit, and the mental and emotional

   pain, anguish, humiliation and embarrassment of credit denial.

                                Amex Dispute and Violation

32. On information and belief, on a date better known to Defendant Experian, Experian

   prepared and issued credit reports concerning the Plaintiff that included inaccurate and

   misleading information relating to two of his Amex accounts (balance of $28,173 and

   $18,267.)


33. The inaccurate information furnished by Defendant Amex and published by Experian is

   inaccurate since the tradeline contains an incorrect date of status.

34. Specifically, the tradeline lists the date of status as May 2020. In point of fact, the

   accounts in question have been inactive for years and should not appear as a new charge

   off starting in May 2020.

35. Trade lines have a number of fields which convey a significant amount of information to

   prospective creditors and which directly affect FICO credit scores.

36. The Date of Status field represents the day a debt is deemed uncollectible and thus

   charged off. Toliver v. Experian Info. Solutions, Inc., 973 F. Supp. 2d 707, 725 (S.D. Tex.

   2013). The Date of Status corresponds to a separate Status segment of the trade line. The

   Status segment reveals various forms of information concerning the trade line. The Date

   of Status should remain uniform throughout each credit report disclosing the trade line as

   this date does not change.

37. Defendant Experian improperly updated the activity status date, which falsely made the

   account appear as a more current liability, thereby directly lowering the directly

   Plaintiff’s credit.
   Case 3:21-cv-14460 Document 1 Filed 08/01/21 Page 7 of 22 PageID: 7




38. Experian has been reporting this inaccurate information through the issuance of false and

   inaccurate credit information and consumer reports that it has disseminated to various

   persons and credit grantors, both known and unknown.

39. Plaintiff notified Experian that he disputed the accuracy of the information Experian was

   reporting on or around May 7, 2020.

40. It is believed and therefore averred that Defendant Experian notified Defendant Amex of

   the Plaintiff’s disputes.

41. Upon receipt of the dispute of the account from Experian, Amex failed to timely conduct

   a reasonable investigation and continued to report false and inaccurate adverse

   information on the consumer report of the Plaintiff with respect to the disputed accounts.

42. Had Amex done a proper investigation it would have been revealed to Amex that date of

   status had been improperly accelerated.

43. Despite the dispute by the Plaintiff that the information on his consumer report was

   inaccurate with respect to the disputed account, Experian did not timely evaluate or

   consider any of the information, claims, or evidence of the Plaintiff and did not timely

   make an attempt to substantially reasonably verify that the derogatory information

   concerning the disputed account was inaccurate.

44. Experian violated 15 U.S. Code § 1681i (a)(1)(A) by failing to conduct a reasonable

   investigation since it failed to delete or correct the disputed trade lines within 30 days of

   receiving Plaintiff’s dispute letter.

45. Had Experian done a reasonable investigation of the Plaintiff’s dispute, it would have

   been revealed to Experian that the date of status was improperly changed.
   Case 3:21-cv-14460 Document 1 Filed 08/01/21 Page 8 of 22 PageID: 8




46. Notwithstanding Plaintiff’s efforts, Defendants continued to publish and disseminate such

   inaccurate information to other third parties, persons, entities and credit grantors, as

   evidenced by the inquiries on the Plaintiff’s credit report in the form of hard and soft

   pulls.

47. As a result of Defendant’s failure to comply with the FCRA, the Plaintiff suffered

   concrete harm in the form of loss of credit, loss of ability to purchase and benefit from

   credit, a chilling effect on applications for future credit, and the mental and emotional

   pain, anguish, humiliation and embarrassment of credit denial.

                           FIRST CAUSE OF ACTION

                     (Willful Violation of the FCRA as to Transunion)

48. Plaintiff incorporates by reference the above paragraphs of this Complaint as though fully

   stated herein with the same force and effect as if the same were set forth at length herein.

49. This is an action for willful violation of the Fair Credit Reporting Act U.S.C. § 1681 et seq.

50. Transunion violated 15 U.S.C. § 1681(e) by failing to establish or to follow reasonable

   procedures to assure maximum possible accuracy in the preparation of the credit report and

   credit files that Transunion maintained concerning the Plaintiff.

51. Transunion has willfully and recklessly failed to comply with the Act. The failure of

   Transunion to comply with the Act include but are not necessarily limited to the following:

      a)    The failure to follow reasonable procedures to assure the maximum possible

      accuracy of the information reported;

      b)    The failure to correct erroneous personal information regarding the Plaintiff after a

      reasonable request by the Plaintiff;
 Case 3:21-cv-14460 Document 1 Filed 08/01/21 Page 9 of 22 PageID: 9




    c)   The failure to remove and/or correct the inaccuracy and derogatory credit

    information after a reasonable request by the Plaintiff;

    d)   The failure to promptly and adequately investigate information which Defendant

    Transunion had notice was inaccurate;

    e)   The continual placement of inaccurate information into the credit report of the

    Plaintiff after being advised by the Plaintiff that the information was inaccurate;

    f)   The failure to continuously note in the credit report that the Plaintiff disputed the

    accuracy of the information;

    g)   The failure to promptly delete information that was found to be inaccurate, or could

    not be verified, or that the source of information had advised Transunion to delete;

    h)   The failure to take adequate steps to verify information Transunion had reason to

    believe was inaccurate before including it in the credit report of the consumer.

53. As a result of the conduct, action and inaction of Transunion, the Plaintiff suffered

   damage by loss of credit, loss of ability to purchase and benefit from credit, a chilling

   effect on future applications for credit, and the mental and emotional pain, anguish,

   humiliation and embarrassment of credit denial.

54. The conduct, action and inaction of Transunion was willful rendering Transunion liable

   for actual, statutory and punitive damages in an amount to be determined by a Judge

   and/or Jury pursuant to 15 U.S.C. § 1681(n).

55. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Transunion

   in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681(n).
     Case 3:21-cv-14460 Document 1 Filed 08/01/21 Page 10 of 22 PageID: 10




   WHEREFORE, Plaintiff, Moshe Goldberg, an individual, demands judgment in his favor

against Defendant, Transunion, for damages together with attorney’s fees and court costs pursuant

to 15 U.S.C. § 1681n.



                                  SECOND CAUSE OF ACTION

                        (Negligent Violation of the FCRA as to Transunion)

     56. Plaintiff incorporates by reference the above paragraphs of this Complaint as though fully

         stated herein with the same force and effect as if the same were set forth at length herein.

     57. This is an action for negligent violation of the Fair Credit Reporting Act U.S.C. § 1681

         et seq.

     58. Transunion violated 15 U.S.C. § 1681i(a) by failing to delete inaccurate information from

         the credit file of the Plaintiff after receiving actual notice of such inaccuracies and

         conducting reinvestigation and by failing to maintain reasonable procedures with which

         to verify the disputed information in the credit file of the Plaintiff.

     59. Transunion has negligently failed to comply with the Act. The failure of Transunion to

         comply with the Act include but are not necessarily limited to the following:

               a) The failure to follow reasonable procedures to assure the maximum possible

                   accuracy of the information reported;

               b) The failure to correct erroneous personal information regarding the Plaintiff

                   after a reasonable request by the Plaintiff;

               c) The failure to remove and/or correct the inaccuracy and derogatory credit

                   information after a reasonable request by the Plaintiff;
     Case 3:21-cv-14460 Document 1 Filed 08/01/21 Page 11 of 22 PageID: 11




              d) The failure to promptly and adequately investigate information which

                  Defendant Transunion had notice was inaccurate;

              e) The continual placement of inaccurate information into the credit report of the

                  Plaintiff after being advised by the Plaintiff that the information was inaccurate;

              f) The failure to continuously note in the credit report that the Plaintiff disputed

                  the accuracy of the information;

              g) The failure to promptly delete information that was found to be inaccurate, or

                  could not be verified, or that the source of information had advised Transunion

                  to delete;

              h) The failure to take adequate steps to verify information Transunion had reason

                  to believe was inaccurate before including it in the credit report of the

                  consumer.

     60. As a result of the conduct, action and inaction of Transunion, the Plaintiff suffered

         damage by loss of credit, loss of ability to purchase and benefit from credit, a chilling

         effect on future applications for credit, and the mental and emotional pain, anguish,

         humiliation and embarrassment of credit denial.

     61. The conduct, action and inaction of Transunion was negligent, entitling the Plaintiff to

         damages under 15 U.S.C. § 1681o.

     62. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Transunion

         in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and 1681o.

   WHEREFORE, Plaintiff, Moshe Goldberg, an individual, demands judgment in his favor

against Defendant, Transunion, for damages together with attorney’s fees and court costs pursuant

to 15 U.S.C. § 1681o.
 Case 3:21-cv-14460 Document 1 Filed 08/01/21 Page 12 of 22 PageID: 12




                              THIRD CAUSE OF ACTION
                      (Willful Violation of the FCRA as to Experian)

63. Plaintiff incorporates by reference the above paragraphs of this Complaint as though fully

   stated herein with the same force and effect as if the same were set forth at length herein.

64. This is an action for willful violation of the Fair Credit Reporting Act U.S.C. § 1681 et seq.

65. Experian violated 15 U.S.C. § 1681(e) by failing to establish or to follow reasonable

   procedures to assure maximum possible accuracy in the preparation of the credit report and

   credit files that Experian maintained concerning the Plaintiff.

66. Experian has willfully and recklessly failed to comply with the Act. The failure of Experian

   to comply with the Act include but are not necessarily limited to the following:

      a)   The failure to follow reasonable procedures to assure the maximum possible

      accuracy of the information reported;

      b)   The failure to correct erroneous personal information regarding the Plaintiff after a

      reasonable request by the Plaintiff;

      c)   The failure to remove and/or correct the inaccuracy and derogatory credit

      information after a reasonable request by the Plaintiff;

      d)   The failure to promptly and adequately investigate information which Defendant

      Experian had notice was inaccurate;

      e)   The continual placement of inaccurate information into the credit report of the

      Plaintiff after being advised by the Plaintiff that the information was inaccurate;

      f)   The failure to continuously note in the credit report that the Plaintiff disputed the

      accuracy of the information;

      g)   The failure to promptly delete information that was found to be inaccurate, or could

      not be verified, or that the source of information had advised Experian to delete;
     Case 3:21-cv-14460 Document 1 Filed 08/01/21 Page 13 of 22 PageID: 13




          h)   The failure to take adequate steps to verify information Experian had reason to

          believe was inaccurate before including it in the credit report of the consumer.

   67. As a result of the conduct, action and inaction of Experian, the Plaintiff suffered damage

       by loss of credit, loss of ability to purchase and benefit from credit, a chilling effect on

       future applications for credit, and the mental and emotional pain, anguish, humiliation and

       embarrassment of credit denial.

   68. The conduct, action and inaction of Experian was willful rendering Experian liable for

       actual, statutory and punitive damages in an amount to be determined by a Judge and/or

       Jury pursuant to 15 U.S.C. § 1681(n).

   69. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Experian in an

       amount to be determined by the Court pursuant to 15 U.S.C. § 1681(n).

   WHEREFORE, Plaintiff, Moshe Goldberg, an individual, demands judgment in his favor

against Defendant, Experian, for damages together with attorney’s fees and court costs pursuant

to 15 U.S.C. § 1681n.

                                 FOURTH CAUSE OF ACTION

                        (Negligent Violation of the FCRA as to Experian)

   70. Plaintiff incorporates by reference the above paragraphs of this Complaint as though fully

       stated herein with the same force and effect as if the same were set forth at length herein.

   71. This is an action for negligent violation of the Fair Credit Reporting Act U.S.C. § 1681 et

       seq.

   72. Experian violated 15 U.S.C. § 1681i(a) by failing to delete inaccurate information from the

       credit file of the Plaintiff after receiving actual notice of such inaccuracies and conducting
 Case 3:21-cv-14460 Document 1 Filed 08/01/21 Page 14 of 22 PageID: 14




   reinvestigation and by failing to maintain reasonable procedures with which to verify the

   disputed information in the credit file of the Plaintiff.

73. Experian has negligently failed to comply with the Act. The failure of Experian to comply

   with the Act include but are not necessarily limited to the following:

           a) The failure to follow reasonable procedures to assure the maximum possible

               accuracy of the information reported;

           b) The failure to correct erroneous personal information regarding the Plaintiff

               after a reasonable request by the Plaintiff;

           c) The failure to remove and/or correct the inaccuracy and derogatory credit

               information after a reasonable request by the Plaintiff;

           d) The failure to promptly and adequately investigate information which

               Defendant Experian had notice was inaccurate;

           e) The continual placement of inaccurate information into the credit report of the

               Plaintiff after being advised by the Plaintiff that the information was inaccurate;

           f) The failure to continuously note in the credit report that the Plaintiff disputed

               the accuracy of the information;

           g) The failure to promptly delete information that was found to be inaccurate, or

               could not be verified, or that the source of information had advised Experian to

               delete;

           h) The failure to take adequate steps to verify information Experian had reason to

               believe was inaccurate before including it in the credit report of the consumer.

74. As a result of the conduct, action and inaction of Experian, the Plaintiff suffered damage

   by loss of credit, loss of ability to purchase and benefit from credit, a chilling effect on
     Case 3:21-cv-14460 Document 1 Filed 08/01/21 Page 15 of 22 PageID: 15




       future applications for credit, and the mental and emotional pain, anguish, humiliation and

       embarrassment of credit denial.

   75. The conduct, action and inaction of Experian was negligent, entitling the Plaintiff to

       damages under 15 U.S.C. § 1681o.

   76. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Experian in an

       amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and 1681o.

   WHEREFORE, Plaintiff, Moshe Goldberg, an individual, demands judgment in his favor

against Defendant, Experian, for damages together with attorney’s fees and court costs pursuant

to 15 U.S.C. § 1681o.

                                 FIFTH CAUSE OF ACTION
                        (Willful Violation of the FCRA as to Barclays)

   77. Plaintiff incorporates by reference the above paragraphs of this Complaint as though fully

       stated herein with the same force and effect as if the same were set forth at length herein.

   78. This is an action for willful violation of the Fair Credit Reporting Act U.S.C. § 1681 et seq.

   79. Pursuant to the Act, all persons who furnished information to reporting agencies must

       participate in re-investigations conducted by the agencies when consumers dispute the

       accuracy and completeness of information contained in a consumer credit report.

   80. Pursuant to the Act, a furnisher of disputed information is notified by the reporting agency

       when the agency receives a notice of dispute from a consumer such as the Plaintiff. The

       furnisher must then conduct a timely investigation of the disputed information and review

       all relevant information provided by the agency.

   81. The results of the investigation must be reported to the agency and, if the investigation

       reveals that the original information is incomplete or inaccurate, the information from a
     Case 3:21-cv-14460 Document 1 Filed 08/01/21 Page 16 of 22 PageID: 16




       furnisher such as the Defendant must be reported to other agencies which were supplied

       such information.

   82. The Defendant Barclays violated 15 U.S.C. § 1681s-2 by failing to fully and properly

       investigate the dispute of the Plaintiff; by failing to review all relevant information

       regarding same by failing to correctly report results of an accurate investigation to the credit

       reporting agencies.

   83. Specifically, the Defendant Barclays continued to report this account on the Plaintiff’s

       credit report after being notified of his dispute regarding the inaccurate current payment

       status.

   84. As a result of the conduct, action and inaction of the Defendant Barclays, the Plaintiff

       suffered damage for the loss of credit, loss of the ability to purchase and benefit from credit,

       a chilling effect on future applications for credit, and the mental and emotional pain,

       anguish, humiliation and embarrassment of credit denials.

   85. The conduct, action and inaction of Defendant Barclays was willful, rendering Defendant

       Barclays liable for actual, statutory and punitive damages in an amount to be determined

       by a jury pursuant to 15 U.S.C. § 1681n.

   86. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Defendant

       Barclays in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n.

   WHEREFORE, Plaintiff, Moshe Goldberg, an individual, demands judgment in his favor

against Defendant Barclays for damages together with attorney’s fees and court costs pursuant to

15 U.S.C. § 1681n.

                                  SIXTH CAUSE OF ACTION
                       (Negligent Violation of the FCRA as to Barclays)
 Case 3:21-cv-14460 Document 1 Filed 08/01/21 Page 17 of 22 PageID: 17




87. Plaintiff incorporates by reference the above paragraphs of this Complaint as though fully

   stated herein with the same force and effect as if the same were set forth at length herein.

88. This is an action for negligent violation of the Fair Credit Reporting Act U.S.C. § 1681 et

   seq.

89. Pursuant to the Act, all person who furnished information to reporting agencies must

   participate in re-investigations conducted by the agencies when consumers dispute the

   accuracy and completeness of information contained in a consumer credit report.

90. Pursuant to the Act, a furnisher of disputed information is notified by the reporting agency

   when the agency receives a notice of dispute from a consumer such as the Plaintiff. The

   furnisher must then conduct a timely investigation of the disputed information and review

   all relevant information provided by the agency.

91. The results of the investigation must be reported to the agency and, if the investigation

   reveals that the original information is incomplete or inaccurate, the information from a

   furnisher such as the Defendant must be reported to other agencies which were supplied

   such information.

92. Defendant Barclays is liable to the Plaintiff for failing to comply with the requirements

   imposed on furnishers of information pursuant to 15 U.S.C. § 1681s-2.

93. After receiving the Dispute Notice from Transunion, Defendant Barclays negligently failed

   to conduct its reinvestigation in good faith.

94. A reasonable investigation would require a furnisher such as Defendant Barclays to

   consider and evaluate a specific dispute by the consumer, along with all other facts,

   evidence and materials provided by the agency to the furnisher.
        Case 3:21-cv-14460 Document 1 Filed 08/01/21 Page 18 of 22 PageID: 18




      95. The conduct, action and inaction of Defendant Barclays was negligent, entitling the

          Plaintiff to recover actual damages under 15 U.S.C. § 1681o.

      96. As a result of the conduct, action and inaction of the Defendant Barclays, the Plaintiff

          suffered damage for the loss of credit, loss of the ability to purchase and benefit from credit,

          a chilling effect on future applications for credit, and the mental and emotional pain,

          anguish, humiliation and embarrassment of credit denials.

      97. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from the Defendant

          Barclays in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and

          1681o.

WHEREFORE, Plaintiff, Moshe Goldberg, an individual, demands judgment in his favor against

   Defendant Barclays, for damages together with attorney’s fees and court costs pursuant to 15

   U.S.C. § 1681o.

                                  SEVENTH CAUSE OF ACTION
                           (Willful Violation of the FCRA as to Amex)

      98. Plaintiff incorporates by reference the above paragraphs of this Complaint as though fully

          stated herein with the same force and effect as if the same were set forth at length herein.

      99. This is an action for willful violation of the Fair Credit Reporting Act U.S.C. § 1681 et seq.

      100.Pursuant to the Act, all persons who furnished information to reporting agencies must

          participate in re-investigations conducted by the agencies when consumers dispute the

          accuracy and completeness of information contained in a consumer credit report.

      101.Pursuant to the Act, a furnisher of disputed information is notified by the reporting agency

          when the agency receives a notice of dispute from a consumer such as the Plaintiff. The

          furnisher must then conduct a timely investigation of the disputed information and review

          all relevant information provided by the agency.
     Case 3:21-cv-14460 Document 1 Filed 08/01/21 Page 19 of 22 PageID: 19




   102.The results of the investigation must be reported to the agency and, if the investigation

       reveals that the original information is incomplete or inaccurate, the information from a

       furnisher such as the Defendant must be reported to other agencies which were supplied

       such information.

   103.The Defendant Amex violated 15 U.S.C. § 1681s-2 by failing to fully and properly

       investigate the dispute of the Plaintiff; by failing to review all relevant information

       regarding same by failing to correctly report results of an accurate investigation to the credit

       reporting agencies.

   104.Specifically, the Defendant Amex continued to report these accounts on the Plaintiff’s

       credit report with an incorrect date of status.

   105.As a result of the conduct, action and inaction of the Defendant Amex, the Plaintiff

       suffered damage for the loss of credit, loss of the ability to purchase and benefit from credit,

       a chilling effect on future applications for credit, and the mental and emotional pain,

       anguish, humiliation and embarrassment of credit denials.

   106.The conduct, action and inaction of Defendant Amex was willful, rendering Defendant

       Amex liable for actual, statutory and punitive damages in an amount to be determined by

       a jury pursuant to 15 U.S.C. § 1681n.

   107.The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Defendant

       Amex in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n.

   WHEREFORE, Plaintiff, Moshe Goldberg, an individual, demands judgment in his favor

against Defendant Amex for damages together with attorney’s fees and court costs pursuant to 15

U.S.C. § 1681n.

                                EIGHTH CAUSE OF ACTION
                        (Negligent Violation of the FCRA as to Amex)
 Case 3:21-cv-14460 Document 1 Filed 08/01/21 Page 20 of 22 PageID: 20




108.Plaintiff incorporates by reference the above paragraphs of this Complaint as though fully

   stated herein with the same force and effect as if the same were set forth at length herein.

109.This is an action for negligent violation of the Fair Credit Reporting Act U.S.C. § 1681 et

   seq.

110.Pursuant to the Act, all person who furnished information to reporting agencies must

   participate in re-investigations conducted by the agencies when consumers dispute the

   accuracy and completeness of information contained in a consumer credit report.

111.Pursuant to the Act, a furnisher of disputed information is notified by the reporting agency

   when the agency receives a notice of dispute from a consumer such as the Plaintiff. The

   furnisher must then conduct a timely investigation of the disputed information and review

   all relevant information provided by the agency.

112.The results of the investigation must be reported to the agency and, if the investigation

   reveals that the original information is incomplete or inaccurate, the information from a

   furnisher such as the Defendant must be reported to other agencies which were supplied

   such information.

113.Defendant Amex is liable to the Plaintiff for failing to comply with the requirements

   imposed on furnishers of information pursuant to 15 U.S.C. § 1681s-2.

114.After receiving the Dispute Notice from Experian, Defendant Amex negligently failed to

   conduct its reinvestigation in good faith.

115.A reasonable investigation would require a furnisher such as Defendant Amex to consider

   and evaluate a specific dispute by the consumer, along with all other facts, evidence and

   materials provided by the agency to the furnisher.
        Case 3:21-cv-14460 Document 1 Filed 08/01/21 Page 21 of 22 PageID: 21




      116.The conduct, action and inaction of Defendant Amex was negligent, entitling the Plaintiff

          to recover actual damages under 15 U.S.C. § 1681o.

      117.As a result of the conduct, action and inaction of the Defendant Amex, the Plaintiff

          suffered damage for the loss of credit, loss of the ability to purchase and benefit from credit,

          a chilling effect on future applications for credit, and the mental and emotional pain,

          anguish, humiliation and embarrassment of credit denials.

      118.The Plaintiff is entitled to recover reasonable costs and attorney’s fees from the Defendant

          Amex in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and

          1681o.

WHEREFORE, Plaintiff, Moshe Goldberg, an individual, demands judgment in his favor against

   Defendant Amex, for damages together with attorney’s fees and court costs pursuant to 15 U.S.C.

   § 1681o.

                                    DEMAND FOR TRIAL BY JURY

      119.Plaintiff demands and hereby respectfully requests a trial by jury for all claims and

          issues this complaint to which Plaintiff is or may be entitled to a jury trial.



                                        PRAYER FOR RELIEF

   WHEREFORE, Plaintiff demands judgment from each Defendant as follows:

          a) For actual damages provided and pursuant to 15 U.S.C. § 1681o(a) be awarded for

              each negligent violation as alleged herein;

          b) For actual damages provided and pursuant to 15 U.S.C. § 1640(a)(1);

          c) For Statutory damages provided and pursuant to 15 U.S.C. § 1681n(a);

          d) For Statutory damages provided and pursuant to 15 U.S.C. § 1640(a)(2);
    Case 3:21-cv-14460 Document 1 Filed 08/01/21 Page 22 of 22 PageID: 22




      e) For Punitive damages provided and pursuant to 15 U.S.C. § 1681n(a)(2);

      f) For attorney fees and costs provided and pursuant to 15 U.S.C. § 1681n(a)(3), 15

          U.S.C. § 1681o(a)(2) and 15 U.S.C. § 1640(a)(3);

      g) For any such other and further relief, as well as further costs, expenses and

          disbursements of this action as this Court may deem just and proper.

Dated: August 1, 2021
                                                           Respectfully Submitted,


                                                           /s/ Yaakov Saks
                                                           Stein Saks, PLLC
                                                           By: Yaakov Saks
                                                           One University Plaza, Ste 620
                                                           Hackensack, NJ 07601
                                                           Phone: (201) 282-6500 ext. 101
                                                           Fax: (201)-282-6501
                                                           ysaks@steinsakslegal.com
